Case: 2:21-cr-00022-EAS Doc #: 13-1 Filed: 04/22/21 Page: 1 of 2 PAGEID #: 41

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION - COLUMBUS

UNITED STATES OF AMERICA : Case No. 2:21-cr-00022-EAS
Plaintiff, (Judge Edmund A. Sargus)
vs. :
ROBERT W. WALTON, JR.
Defendant.

AFFIDAVIT OF JOSEPH B. SUHRE, IV

Comes now the affiant, Joseph B. Suhre, IV, after first being duly sworn, and for
his Affidavit herein states as follows:

1. |My name is Joseph B. Suhre, IV, lead counsel in the above-referenced matter and
principal attorney of the firm of Suhre & Associates, LLC.

2. That despite multiple requests and extensions, Mr. Walton has failed to meet his
financial obligations for continued representation.

3. That continued representation would present an undue hardship for myself, as well
as co-counsel, J. Nathan Miller.

4, That Mr. Walton consents to our withdrawal.

5. By signing this Affidavit, I certify that the information contained herein is true.

Dated this ala _ day of April, 2021.

 

cae SUHRE, IV AF FIANT)

(notary section on following page)
Case: 2:21-cr-00022-EAS Doc #: 13-1 Filed: 04/22/21 Page: 2 of 2 PAGEID #: 42

#** NOTARY SECTION ***
STATE OF Ono )

)
COUNTY OF Hamlhern )

Subscribed/sworn to before me by Jose & Share iW on April DQ 2021.
(affiant’s name — Joseph B. Suhre, LV)

ea, Wdscha Dhologaa.

 

 

 

   

Notary Public’s name My Commission Expires
[affix seal here]
Notary number/LD.
C DANIELLE HOLSCHER

Notary Public, State of Ohio
i MW Commission Expires 12-10-2024
